Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including additional amendments thereto) with respect to the shares of Common Stock, $0.01 par value, of Food Technology Service, Inc. This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:October 3, 2013 FORT ASHFORD HOLDINGS, LLC By: /s/ Frank Kavanaugh Name: Frank Kavanaugh Title: Managing Director /s/ Gordon McGilton /s/ Frank Kavanaugh GORDON MCGILTON FRANK KAVANAUGH
